DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 02/02/2022 has been considered and entered.  The amendment requires that the claimed mixture is a reaction product of unsaturated or branched carboxylic acids with an amine, which Matter et al. (DE 1,061,966) fails to teaches as Matter teaches reaction products of coconut oil fatty acids which comprises mixtures of both saturated and unsaturated carboxylic acids.  Therefore, the previous rejections in view of Matter are withdrawn.  
The terminal disclaimer filed on 02/02/2022 has been approved which overcomes the rejections based on obviousness double patenting.  Therefore, the rejections are withdrawn.

Claim Objections
Claims 6 – 9 are objected to because of the following informalities:  The claims are directed to structures that are illegible.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The structures recited in claims 6 and 8 are illegible and thus indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matter et al. (DE 1,061,966)
In regards to claims 6 – 9, Matter teaches condensation products of fatty acids such as coconut fatty acids with amines for use in a shampoo composition (Derwent Abstract).  Matter teaches a detergent composition having a compound having a structure that anticipates the structure in claim 6, when in the structure of claim 6, R1 is a C11H23 hydrocarbyl group, n is 2, m is 2 and R2 is H (column 4 lines 25 – 45; Example 2).  The structure appears to meet the limitation of the reaction product of claim 1, and an alkaneamide structure of claims 6, 8.  In one embodiment, the structure is a C12 (i.e., lauryl) amide and in another embodiment, it is a C18 (i.e., oleyl or stearyl) amide (Examples 4, 8).  Coconut fatty acids comprise oleic acid, etc., and thus provides the oleylamide of claim 7 and cocoamide of claim 9.  

Allowable Subject Matter
Claims 1 – 5 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art by Matte et al. (DE 1,061,966) teaches compositions which are reaction product of coconut oil fatty acids and amines to prepare amides of the claim, and thus allows for the carboxylic acids to comprise linear saturated carboxylic acids which are not branched while the claims allow for the acids to be coconut fatty acids, they are strictly directed to acids that are unsaturated and/or branched.  Since coconut fatty acids in general comprises mixtures of unsaturated and saturated and/unbranched fatty acids, the claims are not taught.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicants argue that Matter fails to teach liquid composition having the reaction product of the claims.  The argument is not persuasive.
Matter teaches lubricating oil comprising additives which are reaction products of coconut oil fatty acids and amines to provide the compounds in claims 7 and 9.  Claims 6 – 9 do not require that the acids consist of only unsaturated or branched acids alone.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771